DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Fig.12, including claims 1-20, in the reply filed on 10/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 recites the term “different”, the term “different” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.

Claim 6 recites “substantially constant voltage”,  the term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI 20210408144.

    PNG
    media_image1.png
    334
    367
    media_image1.png
    Greyscale


Regarding claim 1, fig. 3 and par [0041] of Li discloses an organic light-emitting display device comprising: 
a display panel having a first display area 100b and a second display area 100a, the first and second display areas having unit areas with different light transmittances (this is necessary the case from figs. 2A-2B); and 
a plurality of organic light-emitting diodes (each of P2 is considered as one organic light-emitting diode and the RGB mixes and produces a one unified color diode) disposed in the first display area 100a and the second display area (each of P1 is considered as one organic light-emitting diode and the RGB mixes and produces a one unify color diode),
wherein a first organic light-emitting diode (that of single P2) disposed in the first display area 100a and a second organic light-emitting diode (that of a single P1) disposed in the second display area 100b each include at least one light emitter, and the number of the light emitter included in the second organic light-emitting diode (that of single P2 diode)is greater (which has a portion of the second display pixel unit P2 is composed of the red organic light-emitting diode R2 and the green organic light-emitting diode G2, and a remaining portion of second display pixel unit P2 is composed of the blue organic light-emitting diode B2 and the green organic light-emitting diode G2 – at least 4 light emitters) than the number of the light emitter included in the first organic light-emitting diode (that of single P1 diode which is composed of the red micro light-emitting diode tube R1, the blue micro light-emitting diode B1, and the green micro light-emitting diode G1 – which has 3 light emitters).

    PNG
    media_image1.png
    334
    367
    media_image1.png
    Greyscale


Regarding claim 13, fig. 3 of Li discloses an organic light-emitting display device comprising: 
a display panel including a first display area 100a and a second display area 100b, the first and second display areas having unit areas with different light transmittances (it is necessary the case as shown in figs. 2A-2B); and, 
a plurality of organic light-emitting diodes disposed in the first display area and the second display area; and 
wherein a first organic light-emitting diode (B2) disposed in the first display area has a first an emission layer (that of a B2) and a second organic light-emitting diode (G1) disposed in the second display area has a second emission layer, with the first and second emission layers comprising different materials.

Regarding claim 6, Li discloses  wherein the display panel includes: a first driving element (TFT) configured to supply a first driving voltage to the first organic light-emitting diode; a second driving element (TFT) configured to supply a second driving voltage to the second organic light-emitting diode; and power wirings (Gate voltage line to TFTs) configured to transfer a power voltage to the first and second driving elements, wherein: a first power wiring electrically (gate voltage line) connected to the first driving element is configured to receive a first substantially constant voltage (gate voltage), and a second power wiring (gate voltage line) electrically connected to the second driving element is configured to receive a second substantially constant voltage (gate voltage are to a degree) different from the first substantially constant voltage.


    PNG
    media_image2.png
    273
    504
    media_image2.png
    Greyscale

Regarding claims 7 and 17, fig. 4 of Li discloses wherein the second display area includes a pixel area and a light-transmitting area (region between pixel which transmit light to a degree), which are alternately arranged, wherein the second organic light-emitting diode is disposed in the pixel area of the second display area.

Claims 1, 3-4, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiang et al. 20200211480.

    PNG
    media_image3.png
    541
    317
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    248
    496
    media_image4.png
    Greyscale



Regarding claim 1, figs. 2-3 and 8 of Xiang discloses an organic light-emitting display device comprising: 
a display panel having a first display area A2 and a second display area A1, the first and second display areas having unit areas (areas of A2 and area of A1) with different light transmittances (this is necessary the case); and 
a plurality of organic light-emitting diodes (each of 30 is considered as one organic light-emitting diode and the RGB mixes and produces a one unified color diode) disposed in the first display area A2 and the second display area A1 (each of 10 is considered as one organic light-emitting diode and the RGB mixes and produces a one unify color diode),
wherein a first organic light-emitting diode (that of single 30) disposed in the first display area A2 and a second organic light-emitting diode (that of a single 10) disposed in the second display area A1 each include at least one light emitter (any of R, G or B is a light emitter), and 
the number of the light emitter included in the second organic light-emitting diode (that of single 10 diode) is greater (each R, G and B are a whole) than the number of the light emitter included in the first organic light-emitting diode (that of single 30 diode each R, G and B is half the size).

Regarding claim 13, fig. 3 of Xiang discloses an organic light-emitting display device comprising: 
a display panel including a first display area A1 and a second display area A2, the first and second display areas having unit areas with different light transmittances (it is necessary the case as shown in figs. 2A-2B); and, 
a plurality of organic light-emitting diodes disposed in the first display area and the second display area; and 
wherein a first organic light-emitting diode (R) disposed in the first display area has a first an emission layer (that of a R) and a second organic light-emitting diode (R) disposed in the second display area has a second emission layer (that of R), with the first and second emission layers comprising different materials (they are different as the size of the material are different and different is term of degree).

Regarding claim 3, Xiang discloses wherein the first organic light-emitting diode has a single light-emitting structure (each of R, G, B is single as claimed), and the second organic light-emitting diode has a multiple light-emitting structure (R, G and B together forms a multiple as claimed).

Regarding claim 4, Xiang discloses wherein the first organic light-emitting diode includes two light-emitting structure units (any two of R, G, B is two as claimed),, and the second organic light-emitting diode includes at least three light-emitting structure units (R, G and B is three as claimed).


    PNG
    media_image5.png
    284
    492
    media_image5.png
    Greyscale

Regarding claim 8, fig. 5 of Li discloses further comprising a functional module (300/200) overlapping the second display area.

Regarding claim 9, fig. 5 of Li discloses wherein the functional module comprises a camera module 200.


    PNG
    media_image6.png
    313
    444
    media_image6.png
    Greyscale

Regarding claims 10 and 19, fig. 2B of Li discloses wherein the display panel further comprises a third display area 100d having a unit area with greater light transmittance than those of the first display area and the second display area.

Regarding claims 11 and 20, fig. 5 of Li disclose wherein the functional module comprises a sensor module (element between 200 and 300) overlapping the second display area and a camera module 200 overlapping the third display area 100d.

Regarding claim 12, fig. 3 of LI discloses wherein the second organic light-emitting diode is configured to generate a light having a greater brightness than the first organic light-emitting diode (compare fig. 3 to fig. 8).

Regarding claim 18, (see rejection of claims 8-9), Li discloses further comprising a functional module overlapping the second display area, the functional module including at least one of a camera module and a sensor module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Go 20150102304 (Go).
Regarding claim 2, Xiang discloses claim 1, but does not disclose wherein the at least one light emitter comprises a light-emitting structure unit having at least an emission layer and at least one of a hole-transporting layer, a hole-injection layer, an electron-transporting layer and an electron-injection layer.
However, par [0049] of GO discloses that an organic light-emitting layer is formed of a plurality of layers including an emission layer and at least of one of a hole-injection layer (HIL), a hole-transporting layer (HTL), an electron-transporting layer (ETL), and an electron-injection layer (EIL).
In view of such teaching, it would have been obvious to form a device of Xiang wherein the at least one light emitter comprises a light-emitting structure unit having at least an emission layer and at least one of a hole-transporting layer, a hole-injection layer, an electron-transporting layer and an electron-injection layer such as taught by GO in order to form an organic LED.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang.
Regarding claim 5, Xiang discloses wherein the second display area A1 comprises a first color subpixel area (any of R, G, B) and a second color subpixel area (any of R, G, B), and 
wherein: the first color subpixel area comprises a first sub-diode of the second organic light-emitting diode, the second color subpixel area comprises a second sub-diode of the second organic light-emitting diode.
Xiang does not disclose that the number of a light emitter of the second sub-diode in the second color subpixel area is smaller than the number of a light emitter of the first sub-diode in the first color subpixel area.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a device of Xiang comprising the number of a light emitter of the second sub-diode in the second color subpixel area is smaller than the number of a light emitter of the first sub-diode in the first color subpixel area in order to get the desired light output.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Geum et al. 20210391547.
Regarding claim 14, Xiang discloses claim 13, but does not disclose wherein the first emission layer comprises a fluorescence dopant, and the second emission layer comprises a thermally activated delayed fluorescence dopant.
However, par [0162] of Geum discloses primary emission of the thermally activated delayed fluorescence dopant to be transferred to a singlet excited state, and excitons in the singlet excited state moves to a ground state to produce final fluorescence emission.
As such, it would have been obvious to form a device of Xiang comprising wherein the first emission layer comprises a fluorescence dopant (thermally activated delayed fluorescence dopant is fluorescence dopant), and the second emission layer comprises a thermally activated delayed fluorescence dopant in order to produce fluorescence emission.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Otsu et al. 20100141126.
Regarding claim 15, Xiang discloses claim 13, but does not discloses wherein the first emission layer comprises a fluorescence dopant, and the second emission layer comprises a phosphorescence dopant.
However, par [0187] of Otsu discloses of light emission layer of the organic EL element of the invention preferably contains a host compound and at least one kind of an emission dopant (also referred to as phosphorescence dopant or a phosphorescence emission dopant) and a fluorescence dopant.
As such it would have been obvious to form a device of Xiang further comprising wherein the first emission layer comprises a fluorescence dopant, and the second emission layer comprises a phosphorescence dopant as these are prior art knowledge such as taught by Otsu to meet applicant processing needs.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Tada et al. 20180351109.
Regarding claim 16, Xiang discloses claim 13, but does not disclose wherein the first emission layer comprises a phosphorescence dopant, and the second emission layer comprises a thermally activated delayed fluorescence dopant.
However, Tada par [0029] discloses that luminescence dopant material may be a phosphorescence dopant material, a fluorescence dopant material or a thermally activated delayed fluorescence dopant material.
As such it would have been obvious to form a device of Xiang further comprising wherein the first emission layer comprises a phosphorescence dopant, and the second emission layer comprises a thermally activated delayed fluorescence dopant as these are prior art knowledge such as taught by Otsu to meet applicant processing needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829